Citation Nr: 0532267	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  03-00 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to compensation benefits under 38 U.S.C.A. § 1151 
(West 2002) for a left great toe disability.  


REPRESENTATION

Appellant represented by:	Jenny V. Twyford, Attorney at 
law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
December 1969.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2001 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.  

The Board issued a decision in April 2004 denying the claim, 
and the veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).  Pursuant to a Joint 
Motion for Remand, the Court issued an Order in July 2005 
vacating the Board's decision and remanding the case to the 
Board for further development and consideration in compliance 
with directives specified.

To comply with the Court's Order, the Board, in turn, is 
remanding this case to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The Joint Motion states the Board's prior decision relied on 
an inadequate medical opinion and, therefore, did not provide 
adequate reasons or bases for denying the veteran's claim.  
Specifically, the Joint Motion states that it was apparent 
the physician who rendered the medical opinion in question 
did not completely review the veteran's claims file and 
improperly characterized available radiographic images.  
Further, the Joint Motion states this physician did not 
explain how he arrived at his conclusion.



In a recent September 2005 statement in support of the claim, 
the veteran's attorney argued that an opinion by an 
independent medical expert (IME) under the provisions of 
38 C.F.R. § 20.901 (2005) is necessary in this case to 
resolve conflicting medical reports by treating physicians 
and inconclusive ultrasound and MRI findings.  But the Board 
believes an IME opinion is not required in this case, 
inasmuch as an IME would not have an opportunity to actually 
examine the veteran and obtaining such an opinion would not 
solve the problem of the deficient ultrasound and MRI 
findings.  So the Board believes, instead, that an additional 
examination of the veteran by a qualified physician, after 
obtaining additional diagnostic tests, if necessary, is the 
appropriate course in this situation.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2005).

The veteran's attorney also indicated in the recent September 
2005 statement that the veteran has received VA treatment for 
his left great toe disability since the Board's prior 
decision in April 2004, both at the VA hospital in Boston 
(Jamaica Plain) and on October 6, 2005 at the VA Medical 
Center (VAMC) in White River Junction, Vermont.  So these 
additional records should be obtained before readjudicating 
the claim.  38 C.F.R. § 3.159(c)(2) (2005).

Accordingly, this case is REMANDED to the RO (via the AMC) 
for the following development and consideration:  

1.  Ask the veteran to furnish the names 
and addresses of all health care 
providers who have treated or examined 
him for a left great toe disability since 
April 2004.  With his authorization, if 
required, obtain copies of the medical 
treatment records he mentions.  All 
records obtained should be associated 
with the other evidence in his claims 
file.  This includes, but is not limited 
to, records of relevant treatment he has 
received at the VA hospital in Boston 
(Jamaica Plain) and at the VAMC in White 
River Junction, Vermont, including on 
October 6, 2005.  See the September 27, 
2005, statement from his attorney.

2.  Also obtain the original treatment 
records regarding the outpatient surgery 
on the veteran at the White River 
Junction VAMC in July 2000.  

3.  Upon receipt of all requested 
records, schedule the veteran for an 
orthopedic examination by a physician who 
has not previously seen him (to ensure an 
impartial opinion).  The claims file must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.  All indicated diagnostic 
tests should be completed.  The 
examiner's report should describe in 
detail all symptoms and clinical findings 
relevant to any current left great toe 
disorder.  The examiner should respond to 
the following questions:

a.  Did the veteran sustain any 
additional disability, e.g., severance of 
the left extensor hallucis longus tendon, 
during or as a result of surgery or 
treatment at the VA facility in question 
in July 2000?  

b.  If he did, was the additional 
disability due to carelessness, 
negligence, lack of proper skill, error 
in judgment, or similar instance of fault 
on VA's part?  More specifically:

i)  Did VA fail to exercise the 
degree of care that would be 
expected of a reasonable health 
care provider, or

ii)  Was the care rendered 
without the veteran's informed 
consent, or

iii)  Was that additional 
disability reasonably 
foreseeable?  

The examiner's report must indicate 
review of the complete claims file, 
including a copy of this remand, the 
Court's Order, and the Joint Motion for 
Remand.  All opinions must be supported 
by rationale.  

4.  Then readjudicate the claim based on 
the additional evidence obtained.  If the 
claim is not granted to the veteran's 
satisfaction, send him and his attorney a 
supplemental statement of the case and 
give them time to respond to it.

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

